DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to the amendment filed February 3, 2022.  
Claims 1,3-8.10,12,13, and 15-20 are pending. 
This application is a continuation of US Application 15/463,300. The claims herein are entitled to the priority date of March 11, 2014 and have been examined based on that date. 

Response to Arguments
Applicant's arguments of February 3, 2022 have been considered but are not persuasive. The prior art of record teaches the amended claims as set forth in the office action herein and Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1,3-5,7-8,10,12,13,15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Ahmed” (US PG Pub 2015/0169319) in view of “Dorrendorf” (US PG Publication 2011/0197276). 

Regarding Claim 1, Ahmed teaches: 
with the organization of intrinsic data being organized as respective dependency trees to provide relationships representing executable files and application programming interface (API) calls in the respective applications, compute first and second digital signatures based on the organized intrinsic data for the first and second dependency trees,, (Ahmed Fig. 2,220-230 ¶¶23, 34 teaches parsing software components and identifying exposed programming interfaces (“APIs”) of a first version of a software program (“first application”)) (Ahmed Fig. 2,220-230 ¶¶23, 34 teaches parsing software components (“libraries”) and identifying exposed programming interfaces (“APIs”) of a second (and multiple) version of a software program (“second application”) see further Ahmed creation of trees in ¶230, Fig. 2)


determining a match… ; (See 270-280, Fig. 2, ¶44 teaches comparing respective portions of the two generated trees) [Here, Ahmed teaches comparison of generated relationship trees, which would be obvious to one of ordinary skill to combine with the application signatures of Dorrendorf discussed belwo]

and provide an indication of a matching status between the first and second applications based on the compare. (See 270-280, Fig. 2, ¶44 teaches comparing respective portions of the two generated trees to generate a matching list indicating matches between the first version of the program and second version of the program).

Ahmed does not explicitly teach, but Dorrendorf teaches: 
[Organize Relationships between…] …one or more executable files  (See Fig. 3A, 3B, ¶¶22,31, ¶36 describing parsing and comparing the code portions of executable binaries and identifying characteristics of the code portions including IAT and EAT for comparison between versions of the digital code object)] Ahmed scans code files to generate dependency tries comprising relationships between code libraries and exposed programming interfaces for comparison with different versions of the program. Ahmed does not explicitly teach these scanned files are executable binaries, but executable binaries are explicitly scanned an analyzed in Dorrendorf to use in comparison to other versions of the code segments as described in Dorrendorf]


compute first and second digital signatures based on the organized intrinsic data for the first and second dependency trees, with the first and second digital signatures being respective hash values returned by a hash function identifying the first and second applications respectively,, (See Dorrendorf ¶31 describing comparison of application signatures, see further ¶¶33,39,44). (See Dorrendorf ¶31 describing generation and comparison of hash values, see further ¶¶33,39,44, (Dorrendorf ¶31 “According to embodiments of the invention and as shown by block 230, system 111 may comprise a parameters generation module.  According to embodiments of the invention, module 230 may derive, receive, compute, calculate, infer or otherwise obtain any applicable parameters that may be used to relate two or more segments of respective two or more input data objects.  For example, such parameters may be associated with file or object properties as may be reflected by or obtained from, an operating system, e.g., file size, file or object modification time, type, format and the like.  Other parameters that may be obtained by module 230 may be Portable Executable (PE) properties such as various time parameters, e.g., TimeDateStamp (compilation time), text segment size and characteristics, version information, various hashes of PE segment data, contents of the Imports Address Table (IAT) and Exports Address Table (EAT), StringTable program descriptions, vendor data, legal copyrights, version numbers etc. According to embodiments of the invention, module 230 may obtain or compute parameters and/or information such as Authenticode signatures that may provide a cryptographically certifiable proof of an executable's identity, cryptographic or other hash values that may have been computed and associated with an object, or any other relevant and/or applicable, possibly commercial or third party's information and/or parameters associated with the object in question.” See further ¶¶32-36).

determining a match between the first and second digital signatures (See Dorrendorf ¶31 “According to embodiments of the invention, module 230 may obtain or compute parameters and/or information such as Authenticode signatures that may provide a cryptographically certifiable proof of an executable's identity, cryptographic or other hash values that may have been computed and associated with an object, or any other relevant and/or applicable, possibly commercial or third party's information and/or parameters associated with the object in question.” Further see describing comparison of application signatures, see further ¶¶33,39,44, see e.g ¶33 “For example, specific text strings may be extracted in order to be compared with respective text strings of a pre-validated object.  For example, text strings at specific offsets or addresses may be extracted from both a tested object and a reference, pre-validated object and may further be related or compared as will be described below.).”)

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Ahmed with the system of Dorrendorf as each is directed to identifying and comparing the components of different applications to each other, and Dorrendorf regonized the need for systems to analyze and compare applications’ constitutent elements in that “need for a system and method to enable efficient and cost effective application validation and control.” (¶5). 



Regarding the dependent claims Ahmed and Dorrendorf teach: 

3. The server according to Claim 2 wherein the intrinsic linkage data comprises API imports and API exports that can be queried.  (Dorrendorf See ¶31 above import and export data of EAT and IAT in portable execution files compared and ¶¶32-36).

(Dorrendorf See ¶31 above import and export data of EAT and IAT in portable execution files compared and ¶¶32-36).


5. The server according to Claim 1 wherein the indication of a matching status comprises at least one of: generation of a first icon indicating that the matching status is less than a percentage threshold of matches between the determined relationships of the first and second applications; (See Dorrendorf ¶¶49-50 describing comparing differences to multiple metric thresholds; and e.g. ¶46 displaying e.g. green and red bars for comparisons resulting in differences above or below significance levels) generation of a second icon indicating that the matching status is greater than the percentage threshold of matches between the determined relationships of the first and second applications; (See Dorrendorf ¶¶49-50 describing comparing differences to multiple metric thresholds; and ¶46 displaying e.g. green and red bars for comparisons resulting in differences above or below significance levels)
and generation of a third icon indicating that the matching status is unknown or unsuccessful.  (See Dorrendorf ¶¶49-50 describing comparing differences to multiple metric thresholds; and ¶46 displaying e.g. green and red bars for comparisons resulting in differences above or below significance levels and displaying varying levels of results, including e.g. ¶39 inconclusive comparison result). 

7. The server according to Claim 6 wherein the first and second applications are the same applications.  (Dorrendorf ¶¶23-24 describe situations in which the comparison authenticates objects are of the same application). 

8. The server according to Claim 7 wherein the second application is a newer version of the first application.  (Dorrendorf ¶39 describes wherein comparison may identify different versions of the same application as part of the analysis; and different versions associated with different times/dates in ¶43)



10. The server according to Claim 9 wherein the first digital signature comprises at least one hash value returned by a hash function, and the second digital signature comprises at least one hash value returned by the hash function.  (See Dorrendorf ¶31 describing comparison of hashes, see further ¶¶33,39,44). 


12. (Currently Amended) The server according to Claim 1 relationship relationship relationship relationship  (See Dorrendorf ¶31 describing generation and comparison of hash values, see further ¶¶33,39,44).

Claims 13-17, and 19 are rejected on the same basis as claims 1-5 and 7 respectively above. 

Claim 20 is rejected on the same basis as claim 1 above. 


Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over “Ahmed” (US PG Pub 2015/0169319) in view of “Dorrendorf” (US PG Publication 2011/0197276) as applied above and further in view of “Giemer” (US PG Pub 2014/0380341). 

Regarding Claim 6, Ahmed and Dorrendorf do not teach, but Giemer teaches:
6. The server according to Claim 1 wherein the first application is associated with a first platform, and the second application is associated with a second platform that is different from the first platform.  (¶16 " Hosts 140 include different hosts that use one or more subsets of an API.  As used herein, the term "host" is a combination of an application that specifies one or more subsets and a platform.  For example, one host may be an application that specifies version 1 of subset 1 of an API that runs on an ANDROID platform.  Another host may be an application that specifies version 1 of subset 1, version 2 of subset 2 of an API that runs on the Internet.  There are many different options.  Each host may support one or more subsets of the API that an application uses.  A host may be configured to run on a spectrum of clients ranging from a thin client (e.g. a browser) to a rich client, and the like.  Specific hosts can choose when to implement a subset of the API set without having to support other subsets of the API.  When the host implements a subset of API set that was not previously supported, an application that specified the use of the newly supported subset begins to work on the hosts automatically."See further Figs. 4 & 5 and associated text, ¶¶36-48. ) [Here, Giemer teaches a method that compares a representation of an application version deployed (420) with a representation of an application supported by a given platform (430) where the representations are subsets of the API for the application, and determines where the application representations show that the deployed application is compatible a different platform, or the existing platform based on the comparison (440).

In addition it would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to combine the teachings of Ahmed, Dorrendorf with those of Giemer as each is directed comparison of application signatures and Geimer recognized the problem that " Different devices may support different APIs.  For example, an older device may support up to version 1.2 whereas a newer more powerful computing device may support version 2.2.  An application developed for one platform may fail when the application is attempted to be run on another platform" and provides a solution to manage it (¶1).







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642.  The examiner can normally be reached on Monday-Friday, 9am to 4:30 pm

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





2/11/2022

/M.J.B/Primary Examiner, Art Unit 2191                                                                                                                                                                                                        

/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191